CHRISTIAN, Judge.
The offense is robbery; the punishment, confinement in the penitentiary for ten years.
Johnny Henderson, the injured party, testified, in substance, as follows: In the early morning of the 21st of November, 1935, while he was working in the sandwich shop of Bill Lewis, appellant robbed him of approximately $165. Marvin Lee (Bill) Matthews, an accomplice witness, testified that he was present with appellant on the occasion of the robbery and aided him in perpetrating it.
Appellant did not testify but introduced witnesses whose testimony raised the issue of alibi.
It is shown in bill of exception No. 12 that the district attorney, in his closing argument, stated to the jury that appellant had a right to have counsel to point out his good points as well as his bad points, and that not a good point had been brought out in the evidence. Appellant objected to the argument on the ground it constituted an illusion to his failure to place his general reputation as a peaceable and law-abiding citizen in issue. The court qualified the bill of exception with the statement that the argument was invited. As qualified, the bill fails to reflect reversible error.
It is shown in bill of exception No. 10 that the district attorney, in argument, stated to the jury, in substance, that alibi and accomplice witnesses “were on the same footing,” and that no more weight “could be placed upon the testimony of an alibi witness than could be placed upon that of an accomplice witness.” If it should be conceded that the argument was improper, it is observed that the bill of exception fails to disclose that the testimony of any of appellant’s witnesses *449raised the issue of alibi. In short, it is not shown that the argument could have prejudiced appellant’s rights. The bill being insufficient, we must hold that it fails to reflect reversible error.
It is shown in bill of exception No. 11 that the district attorney stated in argument, in substance, that it was lamentable that young boys were committing robberies. It is stated in the bill that appellant was only 21 years of age. We would not feel warranted in holding that the statement of the district attorney was improper.
In the order overruling the motion for new trial the court allowed appellant 60 days in which to file his bills of exception. This order was entered February 12, 1936. On the 20th of April, 1936, the court entered an order giving appellant 90 days from the 12th of February within which to file the bills of exception. At the time said order was entered the court was without power to further extend the time, in as much as the time originally granted had expired. Bills of exception 5 and 6 were filed May 11, 1936. Manifestly they were filed too late to be entitled to consideration.
A careful examination of the record leads us to the conclusion that reversible error is not presented.
The judgment is affirmed.

Affirmed.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.